DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment received on 06/23/2021. 
Claims 8-15 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2017/0046663).
Regarding claim 1, Wong et al. disclose a failure diagnosis system comprising: an electric tool (100) having a function of storing usage history information thereof (Fig.2, para. [0104]: the electric tool 100 further comprises an information collection unit 61 configured to collect running data of the electric 
Regarding claim 2, Wong et al. disclose the usage history information includes at least one of a motor operation time (para. [0131]: determining condition thereof is that a motor total working time length is greater than 100 hours, and then, if the maintenance warning information indicates that the motor total running time length is 101 hours, the motor replacement determining unit determines that the motor needs to be replaced and outputs motor replacement information). 

Regarding claim 6, Wong et al. disclose the diagnosis device is capable of being connected to the electric tool in a wired manner through a connector for cable connection facing outside from a housing of the electric tool, or is capable of being wirelessly connected to the electric tool (Fig.3, para. [0109], [0126]: After the external device and the electric tool 100 implement a communication connection, the communication control unit 64 controls the communication unit 65 to perform data transmission. Data stored in the storage unit 63 of the electric tool 100 is transferred to the external device by using the communication unit 65). 
Regarding claim 7, Wong et al. disclose the diagnosis device is a general-purpose computer (para. [0109]: The external device may be an electronic device such as a mobile phone, a computer, or a fault diagnosis instrument). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2017/0046663) in view of Yanagihara et al. (US 2013/0314007 A1).
Regarding claim 3, Wong et al. fail to disclose the electric tool includes a brushless motor, an inverter circuit for electrical conduction to the brushless motor, and a control unit that controls the inverter circuit. 
Yanagihara et al. teach the electric tool (10) includes a brushless motor (14), an inverter circuit (40) for electrical conduction to the brushless motor (14), and a control unit (70) that controls the inverter circuit (40)(see Fig.2, para. [0051], [0059]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yanagihara et al. with the teaching of Wong et al. in order to provide electric power tool with a three-phase brushless motor that drives a tool.
.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
-Applicant argues that the prior do not teach “a diagnosis device capable of being connected to the electric tool” and “the diagnosis device is configured to: 
Examiner position is that Wong et al. teach a diagnosis device (external device 200)(para. [0109]: The external device may be an electronic device such as a mobile phone, a computer, or a fault diagnosis instrument) capable of being connected to the electric tool (100)(see Fig.3, para. [124]), wherein the diagnosis device (200) is configured to: reads out the usage history information of the electric tool from the electric tool being connected (Fig.3, para. [0131]: The maintenance warning analysis module 205 analyzes, according to a preset procedure, the received maintenance warning information to obtain maintenance type information), estimates a failure part of the electric tool and a cause of a defect on the basis of the usage history information (para. [0131]: After receiving the maintenance warning information, the maintenance warning analysis module 205 inputs the information into a determining unit, the determining unit determines whether the information satisfies a preset condition, and if yes, determines that it is needed to execute maintenance of a corresponding type), and reports information indicating the failure part and the cause of the defect .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JOHN H LE/Primary Examiner, Art Unit 2862